PARKER, Judge.
Appellants have set forth no argument and have cited no authority in support of their first assignment of error, which is accordingly deemed abandoned. In any event, there was ample evidence to warrant submitting the cases to the jury.
As to appellants’ second assignment of error, the rule is that in the absence of a special request, the failure of the court to charge the jury to scrutinize the testimony of an accomplice will not be held for error, the matter being a subordinate and not a substantive feature of the case. State v. Brinson, 277 N.C. 286, 177 S.E. 2d 398. Here, there was no request for such an instruction.
No error.
Chief Judge Brock and Judge Baley concur.